Citation Nr: 0103014	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  00-00 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
with tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
with tinnitus. 


REMAND

The veteran and his representative contend that service 
connection is warranted for bilateral hearing loss with 
tinnitus.  Basically, the veteran contends that exposure to 
artillery fire in France during World War II caused him to 
suffer hearing loss and a ringing in his ears.

It is noted that applicable law provides that service 
connection will be granted if it is shown that a particular 
disease or injury was incurred or aggravated during active 
duty or active duty for training.  38 U.S.C.A. §§ 101(2), 
(24), 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).

In his substantive appeal, dated December 1999, the veteran 
indicates that he was exposed to artillery fire for two days 
while in France, and that this injured his hearing, and 
caused a continuous ringing in his ears which he still hears 
to this day.  The veteran indicates that his service medical 
records were burned at a fire at the National Personnel 
Records Center (NPRC) in St. Louis, however, the veteran's 
claims file appears to contain copies of the complete service 
medical records of the veteran, including the report of a 
separation examination dated May 1946.  That examination 
showed that the veteran had a rating of 15/15 in both ears, 
for whispered voice test.  Further, that report makes no 
mention of the veteran suffering from tinnitus.  The report 
does note the veteran's trench foot, for which he is 
presently service connected.  None of the other numerous 
service medical records mention the veteran being treated at 
any time in service for hearing loss, tinnitus, or any other 
problem with his ears.

It is further noted that, although the veteran has stated, 
again in his substantive appeal, that he wears hearing aids, 
he has submitted no evidence from any medical professional 
indicating whether he does in fact suffer from hearing loss 
or tinnitus, and if so, whether that hearing loss or tinnitus 
can be traced back to his exposure to noise in service over 
50 years ago.

Thus, there is no evidence of record which indicates that the 
veteran suffered from an injury in service that caused 
hearing loss and tinnitus.  However, recently, Congress 
amended 38 U.S.C.A. § 5107 (and amended or added other 
relevant provisions) to reflect that VA has a duty to assist 
a claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

As such, mindful of its duty to assist the veteran, the Board 
is of the opinion that further development on this issue is 
necessary.

As such, this case is REMANDED for the following development:

1. The RO should ask the veteran to 
provide any information regarding any 
evidence of current or past treatment 
for hearing loss or tinnitus that has 
not already been made part of the 
record, and should assist him in 
obtaining such evidence.  The veteran 
should be given the requisite 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder. 

2. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

3. After completion of the foregoing, and 
after undertaking any further 
development deemed warranted by the 
record (to include the scheduling of a 
VA examination if warranted), the RO 
should readjudicate this claim on 
appeal in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  The RO must review these 
claims on the merits, and provide 
adequate reasons and bases for its 
determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

4. If the claim on appeal continues to be 
denied, the appellant and his 
representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




